McCay, J.
1. This Court has decided in several cases, that the jury, in cases coming under the Ordinance for the settlement of Confederate contracts, are not confined to the value of the consideration, or of the currency, at any particular time. The^contracts covered by that Ordinance, were all entered into under peculiar circumstance. There was a false and illegal standard of value, in universal use in the community. It is hardly possible in a single case to carry out the actual intention of the parties to the contracts, made whilst this currency was the standard of value. The object of the Ordinance was to put the'parties, since the real intent was impracticable, upon/the equitable rule of “ex cequo et bono” and to permit all the facts bearing upon that question, so far as they pertain to the contract, to go to the jury and be considered by them.
2. The value of Confederate money, in specie, is not, in our judgement,' the only test intended by the Ordinance. Especially is this true, if the verdict is to be in “ greenbacks,” which are also of less value then specie. As is well known, at one time during the war, when Confederate money was twenty for one, good land might have been bought. for twenty dollars per acre. "Would any one say that it was just to settle aland note, made at that time, at twenty for one? In this case, it is clear that the parties took into consideration the probable change in the currency, and they contracted in reference to it. The plaintiff lent $500 00, for nearly two years, without interest, and each agreed to take the risks of the change in the currency of the Confederate States. These facts,, were elements in the question of the true equities between the parties.
The Court .withheld these elements from the jury. We think, in that he committed error,’ and a new trial ought to be granted.
Judgment reversed.